Exhibit 10.1

FIRST AMENDMENT

TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 22nd day of November, 2010, by and among
OXFORD FINANCE CORPORATION (“Oxford”), Oxford in its capacity as collateral
agent on behalf of the Lenders (the “Collateral Agent”); SILICON VALLEY BANK
(“SVB”); GE BUSINESS FINANCIAL SERVICES INC. (“GEBFS”) (Oxford, SVB and GEBFS,
each a “Lender” and collectively “Lenders”); and CADENCE PHARMACEUTICALS, INC.,
a Delaware corporation, whose address is 12481 High Bluff Drive, Suite 200, San
Diego, California 92130 (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 18, 2010 (as the same
may from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Lenders extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to (i) reduce the interest rate of the funding of the Secondary Growth
Capital Advance (defined below) and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

D. Collateral Agent and Lenders have agreed to so amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Except as set forth herein, capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

2. Amendments to the Loan Agreement.

2.1 Section 2.1.1 (Growth Capital Loan Facility). Section 2.1.1(a) of the Loan
Agreement is amended and restated as follows:

(a) Availability. Subject to the terms and conditions of this Agreement, Lenders
agree, severally and not jointly, to make a Growth Capital Advance to Borrower
on the Effective Date (the “Initial Growth Capital Advance”) in the aggregate
amount of Twenty Million Dollars ($20,000,000) according to each Lender’s pro
rata share of the Growth Capital Loan Commitment (based upon the respective
Growth Capital Commitment Percentage of each Lender). Additionally, upon the
Federal Drug Administration’s approval of OFIRMEV, Lenders agree, severally and
not jointly, to make additional Growth Capital Advances in an amount not to
exceed Ten Million Dollars ($10,000,000) (the “Secondary Growth Capital
Advance”) prior to the Growth Capital Commitment Termination Date; provided, the
aggregate Growth Capital Advances outstanding hereunder (including the Initial
Growth Capital Advance) shall not exceed the Growth Capital Loan Commitment.
When repaid, the Growth Capital Advances may not be re-borrowed. Lenders’
obligation to lend hereunder shall terminate on the earlier of (i) the
occurrence and continuance of an Event of Default, or (ii) the Growth Capital
Commitment Termination Date.

 

1



--------------------------------------------------------------------------------

2.2 Section 13.1 (Definitions). The defined term “Basic Rate” in Section 13.1 of
the Loan Agreement is amended and restated as follows:

“Basic Rate” is (A) for the Initial Growth Capital Advance, the per annum rate
of interest (based on a year of 360 days) equal to the greater of (i) 11.25% and
(ii) the sum of (a) the one-month U.S. LIBOR rate reported in the Wall Street
Journal three (3) Business Days prior to the Initial Growth Capital Funding
Date, plus (b) 10.98% and (B) for the Secondary Growth Capital Advance, the per
annum rate of interest (based on a year of 360 days) equal to the greater of
(x) 10.08% and (y) the sum of (a) the one-month U.S. LIBOR rate reported in the
Wall Street Journal three (3) Business Days prior to the Secondary Growth
Capital Funding Date, plus (b) 9.83%.

3. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

3.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

3.2 Borrower has received the Federal Drug Administration’s approval of OFIRMEV;

3.3 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

3.4 The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

3.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

3.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

3.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

4. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of the Loan
Documents merge into this Amendment and the Loan Documents.

 

2



--------------------------------------------------------------------------------

5. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired. The amendments
set forth in Section 2 above, are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term of condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which
Lenders or Collateral Agent may now have or may have in the future under or in
connection with any Loan Document.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective (a) upon the due
execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) upon Collateral Agent’s receipt of all Lender Expenses incurred
through the date of this Amendment.

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

Signature page follows.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: CADENCE PHARMACEUTICALS, INC. By  

/s/ William R. LaRue

Name:  

William R. LaRue

Title:  

SVP-CFO

LENDERS: SILICON VALLEY BANK By  

/s/ R. Michael White

Name:  

R. Michael White

Title:  

SRM

GE BUSINESS FINANCIAL SERVICES INC. By  

/s/ Peter Gibson

Name:  

Peter Gibson

Title:  

Duly Authorized Signatory

OXFORD FINANCE CORPORATION, for itself and as Collateral Agent By  

/s/ John G. Henderson

Name:  

John G. Henderson

Title:  

Vice President & General Counsel